QBffice   of tfie glttocnep         @enecat
                                         &State of QCexas


DAN MORALES
 ATTORNEY
      GENERAL                           April 15, 1991




    Mr. Dermis R. Jones                       Opinion No.        DM-15
    Commissioner
    Texas Department of Mental Health         Re: Whether the Department of Mental
      and Mental Retardation                  Health and Mental Retardation may use
    P. 0. Box 12668                           certain funds to make architectural modifi-
    Austin, Texas 78711-2668                  cations to the private homes of its clients
                                              (RQ-2106)

    Dear Mr. Jones:

            You ask whether the Department of Mental Health and Mental Retardation
    (hereinafter, the “department”) may use state-appropriated   funds, other than those
    appropnated to admlmster arncle 5547-205, V.T.C.S., to make architectural modifi-
    cations to the private homes of persons served by the department.

           Section 5.04 of article 5547-205 provides, in part:

                  (a) The department shall provide support to clients to
             compensate the clients for present and future expenses incurred
             to maintain in the community a mentally disabled family
             member or a mentally disabled person in an independent living
             situation, including:

                       (1) the purchase or lease of special equipment or
             architectural modifications of a home to improve or facilitate
             the care, treatment, therapy, general living conditions, or access
             of a mentally disabled person;

                  . .. .


                  (d) Notwithstanding any other provision of this article, the
             duty of the department to provide services under this article is
             determined and limited by the funds specifically appropriated to
             administer this article.




                                               p.   69
Mr. Dennis R. Jones - Page 2       ( DM- 15 )




        You do not advise that there is any other statute that authorizes or directs
the department to make architectural improvements to the homes of mentally
disabled persons, nor are we aware of any. You refer us to your enabling legislation,
specifically section 1.01(d) of article 5547-201, V.T.C.S. That section expresses the
policy of the state “that mental health and mental retardation services be the
responsibility of local agencies and organizations to the greatest extent possible.”
However, this section also provides that the “department will provide state-
administered mental health and mental retardation services.” We think that this
general provision is intended to establish that the department is the state agency
responsible for providing services at the state level, and not as a general grant of
authority to provide services not otherwise authorized by law. Accordingly, the
department may not use funds other than those appropriated to administer article
5547-205 to make architectural modifications to the private homes of persons served
by the department.

                                     SUMMARY

              The Department of Mental Health and Mental Retarda-
          tion may not use funds other than those appropriated        to
          administer article 5547-205, V.T.C.S., to make architectural
          modifications to the private homes of persons served by the
          department.

                                                          Very truly yours,


                                                          bd?            /%Ld$

                                                          DAN      MORALES
                                                          Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLJE STEARLRY (Ret.)
Special Assistant Attorney General




                                                p.   70
Mr. Dennis R. Jones - Page 3   ( DM-15 1




RENEAMcKS
Spezial Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by John Steiner
Assistant Attorney General




                                           p.   71